Stores, J.
It is too clear to admit of argument, that, in order to show that the defendant kept the liquor, in question on the trial, in his store, for the purpose of sale, evidence was admissible to prove that he had sold to Taylor other liquor of the same kind in that store ; and the defendant could not, in this ease, have been convicted for keeping the liquor so sold to Taylor, and for which sale he had been prosecuted, since the judge below carefully protected him against such conviction, by informing the jury that evidence of that sale was admissible, not for the purpose of convicting the defendant of keeping that liquor for sale, but only for the purpose of showing the intent with which he kept the liquor, for the keeping of which he was prosecuted in this case.
A new trial is not advised.
In this opinion the other judges, Waite and Hinman, concurred.
A new trial not granted.